Me. Justice MacLeary,
delivered the following opinion of the court:
This is an appeal taken by Juan García and José Sierra, from a judgment rendered by the District Court of San Juan, in a case wherein the defendants were prosecuted for disturbing the peace; said defendants subsequently applied for a writ of habeas corpios which was granted, and on the hearing the court refused to discharge them. It appears that the defendants took an appeal from both decisions. In this case the defendants were accused of the crime of robbery or burglary, but at the trial they were acquitted of that crime and convicted of disturbing the public peace. The name of J esús García appears in the record sometimes as Juan García and at others as José García. Regarding these two points, after the conviction and imprisonment in jail of the defendants, their counsel, Juan R. Ramos, Esq., filed a petition in the District Court of San Juan, asking for a writ of habeas corpus, and setting out:
First. — That the defendants could not be accused of one crime and convicted of another; that they should have been either convicted or acquitted of the crime whereof they had been accused and of no other.
Second. — That the person sentenced to imprisonment and to pay the costs, was not Jesús Sierra, but José Sierra.
*559At the hearing on the return of the writ of habeas corpus, the court decided that under section 286 of the Code of Criminal Procedure, it Avas authorized to find the defendants guilty of disturbing the public peace, while acquitting them of the crime of robbery, and that as to the error in the name, it had been clearly established that the person in jail was the real offender, whether he was called José Sierra, Juan Sierra or Jesxls Sierra. It does not appear that any evidence was presented as to the real name of the defendant, other than his own assertion and that of his lawyer. Counsel for the defendant alleges that section 286 refers only to cases submitted to juries, and that while a jury may acquit a person of the offense wherewith he has been charged, and find him guilty of a lesser one, included in the greater, a court can not do so. The court refused to discharge the prisoners, as had been requested in the application for the writ of habeas corpus, and from this order, denying the writ, the aforesaid prisoners have taken an appeal to this court.
From the record it is not made very clear whether the intention was to appeal from the order refusing to release the prisoners, under the writ of habeas corpus, or from the judgment finding them guilty. Indeed, it may be inferred that the intention was to pursue both appeals. As to the appeal from the judgment of the court which found the defendants guilty of the crime of disturbing the public peace, and sentenced them to imprisonment and payment of costs, this court is not competent to determine the same, inasmuch as such a crime is only a misdemeanor, over which offenses this court has no jurisdiction, as has been definitely held in decisions heretofore rendered. It appears that the court was under the impression that inasmuch as it had made an order, after rendering judgment in the case, which might be considered prejudicial to the defendants, the appeal could be taken under paragraph 3 of section 347 of the Code of Criminal Procedure; but this paragraph *561like all the others referring to appeals, is governed by section 345, which limits appeals to this court to cases of felony. It does not matter, then, whether the judgment of the court was correct in finding the defendants guilty of a lesser offense, instead of the one whereof they had been accused. Such a finding, if not correct, was only an error,, which does not render the judgment void in this case, but only erroneous at most. However, were it necessary to-decide this matter I should say, approving the decision of the trial court, that the defendants could be found guilty of a lesser crime, or disturbance of the public peace, inasmuch as said offense is included in the one whereof they are accused, namely, robbery. In considering the appeal from the order made with respect to the writ of habeas corpus, we can not consider the objection presented to the error of the judgment, inasmuch as the district court was competent to render said judgment, and the same was not void.
After what has been said, there remains only one point to consider, that is to say whether or not the error regarding the defendant’s name is sufficient to make the judgment inapplicable to him, and render his release necessary. The court clearly declares in the judgment, that he is the person accused, and that he had been tried and convicted in the case under consideration; and inasmuch as this is merely a question of identity and not of nomenclature, the court refused to release the prisoner, and again committed him to the custody of the warden.
This court has carefully examined the record and fails to find any error of law whether urged by counsel or not, and considering the merits of the case, and all the objections made, this court is of opinion that the judgment of the district court should be affirmed and enforced. Therefore, the judgment of this court shall be rendered in accordance with the foregoing.

Affirmed.

Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Higueras and Sulzbacher, concurring.